Appeal from a judgment of the Supreme Court at Special Term, entered February 6, 1980 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, seeking to compel the Planning Board of the Town of Colonie to issue a site plan and use approval in accordance with the request therefor made by petitioner. Judgment affirmed, with costs, upon the opinion of Mr. Justice Harold J. Hughes at Special Term. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.